DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "a reference signal representing a respiratory effort of the subject or a respiratory airflow of the subject" in lines 2-4.  Claim 1, in which claim 2 depends, previously recited “reference signal representing a respiratory effort of the subject or a respiratory airflow of the subject” in lines 5-6, it is unclear whether the limitation in claim 2 is referring to the reference signals as previously recited or separate reference signals. For examination purposes, the Examiner has interpreted "a reference signal representing a respiratory effort of the subject or a respiratory airflow of the subject" in claim 2 as "the reference signal representing the respiratory effort of the subject or the respiratory airflow of the subject".
Claims 3-6 are rejected due to their dependence on claim 2.
Claim 3 recites the limitation "a reference signal representing a respiratory effort of the subject" in lines 2-3.  Claim 1, in which claim 3 depends, previously recited “reference signal representing a respiratory effort of the subject” in lines 5-6, it is unclear whether the limitation in claim 3 is referring to the reference signal as previously recited or separate reference signal. For examination purposes, the Examiner has interpreted "a reference signal representing a respiratory effort of the subject" in claim 3 as "the reference signal representing the respiratory effort of the subject".
Claim 5 recites the limitation "a reference signal representing a respiratory airflow of the subject" in lines 2-3.  Claim 1, in which claim 5 depends, previously recited “reference signal representing a respiratory effort of the subject or a respiratory airflow of the subject” in lines 5-6, it is unclear whether the limitation in claim 5 is referring to the reference signal as previously recited or separate reference signal. For examination purposes, the Examiner has interpreted "a reference signal representing a respiratory airflow of the subject" in claim 5 as "the reference signal representing the respiratory airflow of the subject".
Claim 7 recites the limitation "the second reference signal representing a respiratory effort of the subject or a respiratory airflow of the subject" in lines 3-4.  Claim 1, in which claim 7 depends, previously recited “reference signal representing a respiratory effort of the subject or a respiratory airflow of the subject” in lines 5-6, it is unclear whether the limitation in claim 7 is referring to the reference signals as previously recited or separate reference signals. For examination purposes, the Examiner has interpreted "the second reference signal representing a respiratory effort of the subject or a respiratory airflow of the subject" in claim 7 as "the second reference signal representing the respiratory effort of the subject or the respiratory airflow of the subject ".
Claim 14 recites the limitation "a respiratory effort of the subject and a flow component representing a respiratory airflow of the subject" in lines 7-9.  Claim 14, in lines 4-5 previously recited “reference signal representing a respiratory effort of the subject or representing a respiratory airflow of the subject”, it is unclear whether the limitation in lines 7-9 is referring to the reference signals as previously recited or separate reference signals. For examination purposes, the Examiner has interpreted "a respiratory effort of the subject and a flow component representing a respiratory airflow of the subject" in lines 7-9 as "the respiratory effort of the subject and a flow component representing the respiratory airflow of the subject".
Claim 15 is rejected due to its dependence on claim 14.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-8, and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kapnisakis (WO 2004/112606) (applicant disclosed).
Regarding claim 1, Kapnisakis discloses:
A system for respiratory monitoring of a subject (abstract and pg. 4, lines 28-30); said system comprising: a bioimpedance measurement sensor (figure 2 pg. 3, lines 4-15, pg. 6, lines 32-33, and pg. 7, lines 1-8 disclose wherein the system uses sensing electrodes for measuring bioimpedance) which is configured for arrangement in relation to the subject for acquiring a bioimpedance signal (See figure 2 pg. 3, lines 4-15); a processing unit (signal processing means; pg. 4, lines 1-3), which is configured to receive the acquired bioimpedance signal (Z[n] and/or primary signal ) and receive a reference signal (reference input u[n]) (see figure 6 and pg. 12, lines 30-33 and pg. 13, lines 1-19), the reference signal representing a respiratory effort of the subject or a respiratory airflow at a time of bioimpedance signal acquirement (pg. 3, lines 17-24, pg. 4, lines 25-26, pg. 6, lines 7-9, and pg. 7, lines 4-8 disclose wherein the bioimpedance measurement signals represent respiratory effort and/or airflow and pg. 12, lines 30-33 and pg. 13, lines 1-19 disclose wherein the calculation and determination steps use the reference signal), the processing unit being further configured to divide the bioimpedance signal into an effort component representing a respiratory effort of the subject and a flow component representing a respiratory airflow of the subject based on the received bioimpedance signal and the received reference signal (pg. 6, lines 7-9 disclose wherein the system provides estimates of the respiratory effort and airflow based on the impedance signals and column 12, lines 30-32, column 13, lines 1-30, and column 14, lines 1-28 disclose wherein the system uses various impedance input signals including the reference signal u[n] to determine various output signals including y[n] (airflow) and a[n] (respiratory effort)).
Regarding claim 7, Kapnisakis discloses the system of claim 1, Kapnisakis further discloses: 
wherein the reference signal is a first reference signal and wherein the processing unit is further configured to receive a second reference signal, the second reference signal representing pg. 3, lines 17-24, pg. 4, lines 25-26, pg. 6, lines 7-9, and pg. 7, lines 4-8 disclose wherein the bioimpedance measurement signals represent respiratory effort and/or airflow and pg. 12, lines 30-33 and pg. 13, lines 1-19 disclose wherein the calculation and determination steps use the reference signal and pg. 8, lines 11-13 disclose wherein the system acquires multiple bio-impedance signals). 
Regarding claim 8, Kapnisakis discloses the system of claim 1, Kapnisakis further discloses: 
wherein the processing unit is further configured to receive a respiratory event signal, which indicates abnormal respiration, wherein the processing unit is configured to divide the bioimpedance signal into the effort component and the flow component further based on the respiratory event signal (at least pg. 5, lines 8-14, pg. 6, lines 4-12 disclose wherein the system measures the bioimpedance signal to determine a respiratory event and wherein the determined signal is processed to produce and estimate of respiratory effort and airflow and wherein the respiratory event can be indicative of sleep apnea).
Regarding claim 10, Kapnisakis discloses the system of claim 1, Kapnisakis further discloses: 
wherein the processing unit is configured to use an adaptive filter for dividing the bioimpedance signal into the effort component and the flow component (pg. 13, lines 12-30 and pg. 14, lines 1-23 disclose wherein the system uses filters to determine and separate the signal data including y[n] (airflow) and a[n] (respiratory effort)).
Regarding claim 11, Kapnisakis discloses the system of claim 1, Kapnisakis further discloses: 
wherein the processing unit is configured to preprocess the bioimpedance signal before dividing the bioimpedance signal into the effort component and the flow component (pg. 4, lines 1-3 and pg. 8, lines 15-27 disclose wherein the signal processing means process and filter out unwanted interference prior to the analyzing and outputting step and further wherein the system filters derives two or more separate signals from the impedance signal to generate a respiratory related signal and a cardiac signal and wherein the airflow and respiratory effort signal are obtained from the respiratory related signal). 
Regarding claim 12, Kapnisakis discloses the system of claim 1, Kapnisakis further discloses: 
wherein the bioimpedance measurement sensor is arranged on a carrier configured for being arranged on a thorax region of the subject (See pg. 4, lines 21-23 and pg. 18, lines 1-3).
Regarding claim 13, Kapnisakis discloses the system of claim 1, Kapnisakis further discloses: 
wherein the bioimpedance measurement sensor comprises at least two or at least four electrodes and is configured for bipolar or tetrapolar measurement of the bioimpedance (see pg. 3, lines 4-15 and figure 2 disclosing multiple pairs of electrodes which would create bipolar and/or tetrapolar measurements).
Regarding claim 14, Kapnisakis discloses:
abstract and pg. 4, lines 28-30); said method comprising: receiving an acquired bioimpedance signal representing bioimpedance of the subject (figure 4, pg. 3, lines 4-15, pg. 6, lines 32-33, and pg. 7, lines 1-8 disclose wherein the system uses sensing electrodes for measuring a bioimpedance signal (Z[n]) of a subject); receiving an acquired reference signal (reference input u[n]) (see figure 6 and pg. 12, lines 30-33 and pg. 13, lines 1-19) representing a respiratory effort of the subject or a respiratory airflow at a time of bioimpedance signal acquirement (pg. 3, lines 17-24, pg. 4, lines 25-26, pg. 6, lines 7-9, and pg. 7, lines 4-8 disclose wherein the bioimpedance measurement signals represent respiratory effort and/or airflow and pg. 12, lines 30-33 and pg. 13, lines 1-19 disclose wherein the calculation and determination steps use the reference signal); and dividing the bioimpedance signal into an effort component representing a respiratory effort of the subject and a flow component representing a respiratory airflow of the subject based on the received bioimpedance signal and the received reference signal (pg. 6, lines 7-9 disclose wherein the system provides estimates of the respiratory effort and airflow based on the impedance signals and column 12, lines 30-32, column 13, lines 1-30, and column 14, lines 1-28 disclose wherein the system uses various impedance input signals including the reference signal u[n] to determine various output signals including y[n] (airflow) and a[n] (respiratory effort)).
Regarding claim 15, Kapnisakis discloses the method of claim 14 and further discloses:
Wherein the method is performed using a computer program product comprising a computer-readable medium storing computer-readable instructions such that when executed on a processing unit the computer program product will cause the processing unit to perform the pg. 4, lines 9-16 disclose wherein the means or process is performed using a computer algorithm). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kapnisakis in view of Eger et al. (U.S. Pub. No. 2018/0344194).
Regarding claim 2, Kapnisakis discloses the system of claim 1, yet Kapnisakis does not disclose:
further comprising a reference measurement sensor, which is configured for arrangement in relation to the subject for acquiring a reference signal representing a respiratory effort of the subject or a respiratory airflow of the subject.
However, in the same field of measuring breathing efforts, Eger discloses:
further comprising a reference measurement sensor, which is configured for arrangement in relation to the subject for acquiring a reference signal representing a respiratory effort of the subject or a respiratory airflow of the subject (abstract, paragraphs 0018-0019, and 0094 disclose wherein the system determines the respiratory or breathing effort and paragraphs 0078 and 0083-0085 disclose wherein the system uses a reference electrode for determining a reference signal for analysis).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate further comprising a reference measurement sensor, which is configured for arrangement in relation to the subject for acquiring a reference signal representing a respiratory effort of the subject or a respiratory airflow of the subject, as taught by Eger, in order to have or add a dedicated reference measurement electrodes so as to accurately determine reference measurements for comparison and analysis with measurement readings so as to improve the accuracy of the system.  . 
Regarding claim 3, Kapnisakis in view of Eger discloses the system of claim 2, yet Kapnisakis does not disclose:
wherein the reference measurement sensor is configured to acquire a reference signal representing a respiratory effort of the subject.
However, in the same field of measuring breathing efforts, Eger discloses:
wherein the reference measurement sensor is configured to acquire a reference signal representing a respiratory effort of the subject (abstract, paragraphs 0018-0019, and 0094 disclose wherein the system determines the respiratory or breathing effort and paragraphs 0078 and 0083-0085 disclose wherein the system uses a reference electrode for determining a reference signal for analysis).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the reference measurement sensor is configured to acquire a reference signal representing a respiratory effort of the subject, as taught by Eger, in order to have or add a dedicated reference measurement electrodes so as to accurately determine reference measurements for comparison and analysis with measurement readings so as to improve the accuracy of the system. 
Regarding claim 4, Kapnisakis in view of Eger discloses the system of claim 3, Kapnisakis further discloses:
pg. 6, lines 7-9 disclose wherein the system provides estimates of the respiratory effort and airflow based on the impedance signals and column 12, lines 30-32, column 13, lines 1-30, and column 14, lines 1-28 disclose wherein the system uses various impedance input signals including the reference signal u[n] to determine a[n] (respiratory effort) and wherein the system further uses the calculated signal data to determine y[n] (airflow)).
Regarding claim 5, Kapnisakis in view of Eger discloses the system of claim 2, yet Kapnisakis does not disclose:
wherein the reference measurement sensor is configured to acquire a reference signal representing a respiratory airflow of the subject.
However, in the same field of measuring breathing efforts, Eger discloses:
wherein the reference measurement sensor is configured to acquire a reference signal representing a respiratory airflow of the subject (paragraphs 0021-0025 disclose wherein the system determines a breathing signal and paragraph 0030 discloses wherein the breathing signal indicates the volume or airflow and paragraphs 0108-0110 further disclose wherein the system determines the volume or airflow signal and paragraphs 0078 and 0083-0085 disclose wherein the system uses a reference electrode for determining a reference signal for analysis).

Regarding claim 6, Kapnisakis in view of Eger discloses the system of claim 5, Kapnisakis further discloses:
wherein the processing unit is configured to receive the acquired reference signal representing the respiratory airflow of the subject and wherein the processing unit is configured to determine an estimation of the flow component based on the acquired bioimpedance signal and the acquired reference signal and to determine an estimation of the effort component based on the determined estimation of the flow component and the acquired bioimpedance signal (pg. 6, lines 7-9 disclose wherein the system provides estimates of the respiratory effort and airflow based on the impedance signals and column 12, lines 30-32, column 13, lines 1-30, and column 14, lines 1-28 disclose wherein the system uses various impedance input signals including the reference signal u[n] to determine y[n] (airflow) and wherein the system further uses the calculated signal data to determine a[n] (respiratory effort)).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kapnisakis in view of Yuen et al. (U.S. Pub. No. 2010/0130873).

wherein the processing unit is configured to apply a blind source separation algorithm on the bioimpedance signal for dividing the bioimpedance signal into the effort component and the flow component.
However, in the same field of respiration measuring devices, Yuen discloses:
wherein the processing unit is configured to apply a blind source separation algorithm on the bioimpedance signal for dividing the bioimpedance signal into the effort component and the flow component (at least paragraphs 0117-0120 disclose wherein the system can measure respiratory effort and respiratory rates including airflow and paragraphs 0114, 0154, and 0180 disclose wherein the system can use blind source separation algorithms to isolate different physiological motion signals). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kapnisakis to incorporate wherein the processing unit is configured to apply a blind source separation algorithm on the bioimpedance signal for dividing the bioimpedance signal into the effort component and the flow component, as taught by Yuen, in order to isolate different signals for separate analysis and display so that multiple parameters can be evaluated. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/MATTHEW KREMER/Primary Examiner, Art Unit 3791